Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
30, 2017, by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2016, as amended from time to time ("Credit Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.       Section 1.1. (a) is hereby amended by deleting "June 30, 2017" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "June 30, 2018," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of June
30, 2017 (which promissory note shall replace and be deemed the Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

 

2.       Section 1.2. (c) is hereby deleted in its entirety, and the following
substituted therefor:

 

       "(c)     Unused Commitment Fee. Borrower shall pay to Bank a fee equal to
one and twenty-five hundredths percent (0.125%) per annum (computed on the basis
of a 360-day year, actual days elapsed) on the daily unused amount of the Line
of Credit, which fee shall be calculated on a quarterly basis by Bank and shall
be due and payable by Borrower in arrears on the last day of each quarter,
commencing on September 30, 2017."

 

3.       Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.       Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 



-1-

 

 

5.       Borrower acknowledges receipt of a copy of this Amendment signed by the
parties hereto.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

      WELLS FARGO BANK, FLEXSTEEL INDUSTRIES, INC   NATIONAL ASSOCIATION        
    By: /s/Timothy E. Hall   By:     /s/ James J. Hilgenberg     TIMOTHY E.
HALL,       JAMES J. HILGENBERG,   SR. VP FINANCE, CFO, SECRETARY       VICE
PRESIDENT   TREASURER        

 



-2-

 